Citation Nr: 0315212	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-07 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
September 27, 2000.

2.  Entitlement to an initial evaluation in excess of 
30 percent for PTSD as of September 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective May 28, 
1999.  The veteran appealed the evaluation assigned.  In an 
August 2001 rating decision, the RO granted a 30 percent 
evaluation for PTSD, effective September 27, 2000.  The 
veteran has asserted that he warrants an evaluation in excess 
of 30 percent.  

In January 2003, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The service-connected PTSD has remained the same severity 
during the appeal period.

2.  PTSD is manifested by difficulty sleeping, nightmares, 
flashbacks, hypervigilance, and difficulty in establishing 
and maintaining effective relationships.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent from 
May 28, 1999, to September 26, 2000, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

During the course of the veteran's appeal from the initial 
assignment of a 10 percent evaluation for PTSD, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

In a letter dated in April 2001, the RO notified the veteran 
of the provisions of the new law and specifically of VA's 
duty to notify him of the information and evidence needed to 
substantiate his claim and of VA's duty to assist him in 
obtaining that evidence.  In the letter, the RO specifically 
informed the veteran that the evidence needed to substantiate 
his claim in this case would be evidence tending to show that 
his service-connected disability had increased in severity 
such that the current symptomatology "more closely 
approximates the rating schedule criteria for the next higher 
evaluation."  The RO stated that an increase in severity was 
usually shown by medical records.  The RO also specifically 
notified the veteran what he needed to do to substantiate his 
claim and what VA would do for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Specifically, the RO stated that it had obtained VA treatment 
records, including the VA examination report, the records 
from the Denver VA Medical Center, the records from the Ft. 
Lyon VA outpatient clinic, and the records from the Colorado 
Springs VA Clinic.  The RO stated that if there was any 
additional information or evidence that the veteran thought 
would support his claim, including private medical records, 
records from a federal facility, or any other information or 
evidence, that he should inform it of those records.  The RO 
also stated that if there were no additional records, that 
the veteran should inform it of such information.  In June 
2001, the veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, stating that he had no additional records 
to submit.  He reiterated that there were no additional 
records that he wanted to submit at the hearing before the 
undersigned Acting Veterans Law Judge.

In addition, the statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of section 5103 of the new statute.  
They notified the veteran of the requirements for an 
increased rating for his service-connected mental disorder.  
They also notified him of evidence necessary to substantiate 
a higher evaluation for PTSD.  All evidence and records 
identified by the veteran as relevant to his claim have been 
obtained for review.  VA has accorded the veteran a personal 
hearing and VA examinations in relation to his claim.  
Accordingly, the Board concludes that all possible 
development has been conducted and all notification provided.  



PTSD

The veteran submitted a claim for service connection for PTSD 
in May 1999.  His claim was granted in a September 1999 
rating decision, and the RO assigned a 10 percent evaluation, 
effective May 28, 1999, the date his claim for service 
connection for PTSD was received.  The veteran appealed the 
assignment of the 10 percent evaluation, alleging that that 
rating should be higher.  The Board notes that the RO granted 
a 30 percent evaluation, effective September 27, 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown - that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings - does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  

The criteria provide a 10 percent evaluation for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The next higher or 30 percent evaluation may be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A February 1999 VA treatment record shows that the veteran 
was seen for evaluation at the mental health clinic because 
he had read a brochure about PTSD and recognized that he had 
many of the symptoms.  He stated he had a hyperstartle 
response and preferred to keep his back to the wall when he 
was around others.  He also stated that he thought about 
Vietnam on a daily basis and had flashbacks approximately two 
times a week.  The veteran reported he slept with a rifle 
next to his bed and that he had dreams of Vietnam.  He stated 
he would wake up in the middle of the night and check his 
windows and doors.  The veteran reported that he would sleep 
about seven hours a night but would wake up twice during that 
time.  He added that he often isolated himself and would 
sometimes cry without reason.  The veteran stated he drank a 
six-pack of beer a day to help him sleep.  He noted he was 
married once and had gotten divorced after 10 years, stating 
he did not know why he and his ex-wife divorced.  The veteran 
reported he had two daughters from this marriage, with whom 
he was close.  He stated he had been living with a girlfriend 
for nine months and was unsure whether he was happy in the 
relationship.  The veteran reported  that he was a certified 
firefighter and was a volunteer fire captain.  He stated he 
was employed full time as a public works director.

The examiner stated that the veteran was alert, cooperative, 
and oriented times three.  He noted the veteran was 
appropriately groomed with good eye contact.  He stated the 
veteran's speech was of normal rate, rhythm, and volume.  
Mood was described as "appropriate."  The examiner stated 
the veteran presented information in a logical and coherent 
manner.  Short- and long-term memory were intact, and the 
examiner stated that the veteran demonstrated good judgment.  
He noted that the veteran complained of poor concentration 
and that he was unable to perform serial sevens.  The 
examiner stated the veteran was able to perform serial 
threes, however, without error.  Proverb interpretation was 
concrete, and the veteran could recall two out of three items 
after five minutes.  The examiner stated that the veteran had 
several symptoms of PTSD including flashbacks, nightmares, 
hyperstartle response, difficulty managing anger, feelings of 
sadness, sleeping with a rife next to his bed, and dressing 
in camouflage clothing.  He added that the symptoms 
apparently had been present for several years but were now 
being recognized by the veteran.  He noted the veteran was 
motivated to participate in one-on-one treatment to better 
manage his symptoms.  The examiner stated the veteran denied 
suicidal or homicidal ideation/intent.  He entered a 
diagnosis of PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 55.

The veteran was seen again in March 1999 complaining of 
increased difficulty with sleeping and waking up in a sweat 
since his dog was tragically killed.  He stated he had 
increased irritability with his girlfriend and had to leave 
work early to cope with his emotions.  The social worker 
noted that they discussed the grief process and how 
situational stressors/losses could affect/magnify symptoms of 
PTSD.  The social worker entered an assessment that the 
veteran had PTSD and had experienced increased symptoms with 
the death of his dog and referred him to a physician for a 
medication evaluation.

An April 1999 VA treatment record shows that the veteran 
agreed to taking medication for his PTSD.  He reported 
feeling less distressed over the recent death of his dog and 
that he had been sleeping well.  The veteran also reported 
being less irritable with his girlfriend.

A July 1999 VA outpatient treatment report shows that the 
veteran reported having high stress at work but noted he was 
taking time for fun on the weekends with his girlfriend.  He 
stated that they were getting along well.  The veteran 
reported having seen a friend's photo album from Vietnam and 
that he felt "ok" viewing it, but noted he had dreams about 
Vietnam that night.  The social worker stated that they 
discussed the importance of identifying triggers that 
increase symptoms and a method of coping with the symptoms 
more effectively.

An August 1999 VA psychiatric evaluation report shows that 
the veteran reported he had sustained several shrapnel 
injuries from his service in Vietnam and had witnessed others 
being killed.  He denied suicidal thoughts but said he had 
homicidal impulses at times, particularly when he would see 
men who physically abused their spouses.  The veteran stated 
he had flashbacks and that he would startle easily.  He 
described intrusive thoughts about Vietnam and having 
difficulty sleeping.  The veteran estimated he had nightmares 
about Vietnam approximately two times a week.  He stated he 
would wake up soaking wet and short of breath with some 
anxiety.  The veteran described himself as having a short 
fuse and angering quickly.  He stated he was a maintenance 
supervisor for a resort area and had been for the past 18 
years.  The examiner noted he had asked the veteran if he 
liked his job and that the veteran stated that he did, but 
that he had worked there long enough.  The veteran reported 
he had been married once for 10 years and that he had been 
with his current girlfriend for the past three years.  He 
stated he had two daughters from his marriage with whom he 
kept in touch.  The veteran reported that he "may" 
socialize.

The examiner stated that the veteran was dressed in casual 
clothes and had a very full, long, flowing beard and 
mustache.  He stated the veteran was "quite straight forward 
and articulate."  He also stated the veteran was oriented to 
person, place, and time.  The veteran was given three things 
to remember and on immediate recall could remember two of the 
things accurately and could remember the third in part.  The 
veteran was able to remember six digits forward but only five 
backwards.  His proverb interpretation was concrete.  The 
examiner stated that the veteran was able to do serial sevens 
in 30 seconds without any errors.  His affect was described 
as generally appropriate but somewhat constricted for his 
thoughts.  There was no indication of any thought disorder.  
The examiner stated that the veteran had a mental status 
consistent with PTSD and assigned a GAF score of 55.  He 
stated that this number represented "moderate severity and 
moderate difficulty in social and occupational functioning."

An October 1999 VA outpatient treatment report shows that the 
veteran reported he had been granted service connection for 
PTSD but was assigned a 10 percent evaluation, with which he 
was not happy.  He stated he still had nightmares and would 
wake up in a cold sweat and feeling frightened.  The veteran 
reported he was getting along "ok" with his girlfriend.  
The social worker stated that the veteran had PTSD with 
moderate difficulty with symptoms and some improvement with 
medication.  She noted that the veteran was in need of 
continued therapy to increase coping skills.

A December 1999 VA outpatient treatment report shows that the 
veteran reported he was working many hours and was able to 
fall asleep but stated he would wake up approximately three 
times a week in a sweat and feeling panicked.  He stated he 
had taking a recent training session in which an Asian man 
had sat behind him.  He reported feeling anxious throughout 
the training but was able to recognize why he felt the way he 
did.  The veteran reported continued angry 
outbursts/irritability but that it had been less of a problem 
over the past month.  The social worker stated that the 
veteran had moderate PTSD symptoms and was in need of 
continued therapy for stress/anger management and to increase 
coping skills.

A January 2000 VA outpatient treatment report shows that the 
veteran reported he had changed medication, which had 
initially helped him sleep better but that he had been up 
lately because he was under stress at work and was building a 
garage for himself.  He noted he had not been able to 
recognize triggers for PTSD but stated he would become very 
angry when he heard people talk about veterans and Vietnam.  
He reported a stable mood with some irritability.  He stated 
he was getting along with his girlfriend.  The social worker 
assigned a GAF score of 50.

A February 2000 VA outpatient treatment report shows that the 
veteran described himself as being short-tempered with his 
girlfriend.  He noted he was sleeping well with 
antidepressant medication.  The social worker stated that she 
and the veteran discussed how PTSD had impacted the veteran.  
She assigned a GAF score of 55.  She stated that the veteran 
had "mild-moderate symptoms."

A March 2000 VA outpatient treatment report shows that the 
veteran reported increased anxiety/depression following 
finding his girlfriend with another man.  He stated that he 
was devastated but noted that he had not lost control when 
this event occurred.  He stated, rather, that he had his 
girlfriend move out "immediately."  The veteran denied 
homicidal and suicidal ideation/intent.  He stated he was 
coping with the situation by keeping himself busy at work and 
home.  He noted that he was now taking antidepressant 
medication on a daily basis.  The veteran stated he had been 
able to cry and was grieving.  The social worker stated that 
the veteran reported increased depression secondary to 
finding out that his girlfriend had been unfaithful.  She 
assigned a GAF score of 50.

A May 2000 VA outpatient treatment report shows that the 
veteran reported he had been very stressed lately-that it 
was a stressful time at work for him.  He stated he had not 
been sleeping well and reported increased nightmares about 
combat.  The veteran stated he did not feel ready to be 
social or involved with others since he had asked his 
girlfriend to leave.  He noted he had seen his ex-girlfriend 
for the first time since she had moved out and that he 
experienced a re-emergence of feelings of rage.  The social 
worker stated she informed the veteran that she was leaving 
and the need for the veteran to continue therapy.  She 
entered an assessment of PTSD with moderate symptoms, but 
noted that the veteran had experienced a mild exacerbation of 
symptoms with situational stressors.  She assigned a GAF 
score of 55.

A June 2000 VA outpatient treatment report shows that the 
veteran reported he had been stable with the new medication.  
The examiner noted the veteran was still working for the town 
of Green Mountain Falls and was busy restoring an antique car 
and building a garage.  He stated the veteran expressed 
sadness in his therapist leaving for another job.  The 
examiner reported that the veteran's mood was "OK" and that 
he did not have suicidal ideations.  He entered an assessment 
of PTSD and assigned a GAF score of 60.

A September 2000 VA psychiatric evaluation report shows that 
the veteran had quit one of his jobs because he would see his 
ex-girlfriend and would become enraged when he saw her.  The 
veteran stated he had gained a new understanding of his 
responses to things in general based upon his PTSD symptoms.  
He stated he found relaxation in fishing and hunting birds.  
He noted that he would re-enact certain combat experiences.  
The examiner stated that the veteran enjoyed what he 
perceived as a risk-taking activity, such as racing his car 
on ice.  The veteran reported feeling anxious at night and 
with a marked startle response throughout the day.  He stated 
he had always had problems with intimate relationships and 
difficulty with handling supervision in a work situation.  
The veteran stated he had formerly tended to socialize with 
people at a bar but had worked on his drinking and avoided 
bars.  He stated he had one friend with whom he would go 
fishing; otherwise, he had no close friends.  

The examiner stated that the veteran was neat in appearance.  
He noted the veteran was "quite irritated" for having to 
wait for his appointment but noted that he settled down after 
talking about his irritation briefly.  The examiner reported 
that the veteran did not demonstrate hypervigilance during 
the examination.  He stated the veteran discussed current 
events.  The veteran was able to state three of four items in 
immediate recall and on a second try he got four out of four.  
After five minutes, the veteran was able to name two of the 
four items "with one additional with category hint."  The 
examiner stated that serial subtraction of 7 from 100 went 
from 93 to 78 getting one of two correct and that the veteran 
stated that his concentration was too poor to go on.  He 
stated the veteran spelled horse correctly forward but 
incorrectly backward (the veteran had spelled it as 
"esoh").  The examiner reported that there was no evidence 
of a thought disorder or of brain organicity.  He added that 
the veteran continued to have problems with PTSD of "a 
moderate degree of difficulty."  The examiner assigned a GAF 
score of 52, stating that the veteran had moderate difficulty 
in maintaining his work, which he did regularly, and had 
major problems in social relationships with few friends and 
conflicts with authority in a work situation.  

An October 2000 VA outpatient treatment report shows that the 
veteran complained of difficulty sleeping, having dreams 
about the war, and experiencing flashbacks.  He reported he 
had been married previously for 10 years and had two 
daughters from that marriage.  He noted he had had some 
girlfriends subsequently but preferred to be alone because he 
liked to have things his way.  The veteran stated he had 
worked as a maintenance supervisor for almost 19 years.  He 
reported that he liked to hunt, fish, work on his garage, and 
build cars.  He stated he would still dress up in combat and 
dive in the lake on occasion.  The social worker stated that 
the veteran was alert, cooperative, and oriented times three.  
He noted the veteran was appropriately groomed with good eye 
contact.  Speech was noted to be of normal rate and coherent.  
The social worker stated the veteran's short and long-term 
memory were intact and that the veteran demonstrated fair 
judgment.  He described the veteran's mood as euthymic with 
an appropriate affect.  The social worker stated that the 
veteran reported having thought about suicide seven years 
prior but denied any current ideations.  He noted the veteran 
denied homicidal ideations as well.  He entered a diagnosis 
of PTSD and assigned a GAF score of 55.

A September 2001 VA outpatient treatment report shows that 
the examiner noted the veteran had increased PTSD symptoms as 
a result of the terrorist attacks.  He stated the veteran's 
thoughts were organized and that his mood was moderately 
dysphoric and moderately anxious.  The veteran denied 
homicidal or suicidal ideations.  The examiner entered a 
diagnosis of PTSD and assigned a GAF score of 50.  Under 
"current problems," the examiner stated that the veteran 
had PTSD manifested by "intrusive recollections of trauma, 
nightmares, flashbacks, distressful memories, autonomic 
hyperactivity surrounding experiences that mimic trauma, 
avoidance, withdrawal, dysphoria, and sleep problems."

An October 2001 VA outpatient treatment report shows that the 
veteran reported he was doing well.  He stated that the 
medication he was taking was helping with his irritability 
and anxiety.  The examiner stated that the veteran's thoughts 
were organized and that his mood was "OK."  He stated there 
were no homicidal or suicidal ideations.  The assessment was 
PTSD.  A February 2002 VA outpatient treatment report shows 
that the veteran reported he had run out of his medication 
and was more irritable.  He asked to try a different 
medication.  The examiner stated that the veteran's thoughts 
were organized and that his mood was moderately dysphoric.  
He stated there were no homicidal or suicidal ideations.  He 
entered a diagnosis of PTSD.  The examiner noted that the 
veteran was alert and oriented and able to make a rational 
decision regarding consent to a trial of a new drug.  

An April 2002 VA outpatient treatment report shows that the 
veteran reported that the new medication had provided no real 
benefit.  He stated that he was doing about the same with his 
PTSD symptoms.  The examiner stated that the veteran's 
thoughts were organized and that his mood was "OK."  He 
noted the veteran did not have homicidal or suicidal 
ideations.  The assessment was PTSD.  These same findings 
were reported in a July 2002 VA outpatient treatment report.

In January 2003, the veteran testified at a video conference 
hearing before the undersigned acting Veterans Law Judge.  
The veteran stated that he was undergoing treatment for his 
PTSD.  He noted that, initially, his treatment was more 
frequent but that now he was seeing the psychiatrist 
approximately once every three months.  The veteran stated 
that he was on medication for his symptoms and that it seemed 
to help.  He testified that he had flashbacks about two times 
a week.  As to his social life, the veteran stated that he 
did not have much of one and that even during work, he 
avoided eating lunch with co-workers.  He noted he had some 
friends but that he usually did not go out.  He stated that 
he felt his difficulty with relationships was related to his 
PTSD.  The veteran stated he would go home sometimes and sit 
in the dark.  He testified that he was a maintenance worker 
for a town and took care of roadways, did snow removal, etc.  
He stated that he had minimal contact with others in his job.

Initially, the Board notes that the RO has staged the 
veteran's evaluations during the appeal period.  The 
veteran's service-connected PTSD is currently staged as 
follows:

10 percent 		from May 28, 1999
30 percent 		from September 27, 2000

While the Board understands the basis of the RO's staging the 
veteran's evaluations during the appeal period, the Board 
finds that the evidence supports the grant of a 30 percent 
evaluation from when service connection was initially granted 
as of May 28, 1999.  First, the veteran has consistently 
reported the same symptomatology throughout the appeal 
period.  Specifically, in March 1999, he reported having 
daily flashbacks, sleeping with his rifle, having a 
hyperstartle response.  He stated he isolated himself.  He 
reported difficulty sleeping, waking up in a sweat, and 
having nightmares.  These same symptoms were described in 
October 1999, December 1999, and May 2000.  

Additionally, the Board finds that the clinical 
symptomatology reported by professionals in VA psychiatric 
evaluation reports and the VA treatment reports has also not 
changed significantly throughout the appeal period.  In the 
March 1999 psychiatric evaluation report, the examiner stated 
the veteran was alert, cooperative, and oriented times three.  
He was appropriately groomed, and his speech was logical and 
coherent.  The examiner noted that the veteran had 
flashbacks, nightmares, hyperstartle response, difficulty 
managing anger, and feelings of sadness.  He assigned a GAF 
score of 55.  In the August 1999 psychiatric evaluation 
report, the examiner stated that the veteran had flashbacks, 
nightmares, intrusive thoughts, and would startle easily.  He 
stated that the veteran was oriented to person, place, and 
time.  The examiner added that the veteran's affect was 
appropriate but that it was constricted for his thoughts.  
There was no indication of a thought disorder.  He assigned a 
GAF score of 55 and stated that the veteran's PTSD was of 
moderate severity and that the veteran had moderate 
difficulty in social and occupational functioning.  In the 
September 2000 psychiatric evaluation report (which was the 
basis for the RO granting a 30 percent evaluation), the 
examiner stated that the veteran was neat in appearance.  He 
noted the veteran did not demonstrate any hypervigilance 
during the examination.  He stated the veteran was able to 
discuss current events.  There was no evidence of a thought 
disorder.  He assigned a GAF score of 52, stating that the 
veteran had moderate difficulty in maintaining his work and 
major problems in social relationships.  

The Board finds that the symptoms described in the September 
2000 psychiatric evaluation report do not differ 
significantly from those reported in the March 1999 and 
August 1999 psychiatric evaluation reports.  Thus, resolving 
all reasonable doubt in favor of the veteran, and for the 
reasons stated above, the Board finds that the evidence 
supports the grant of a 30 percent evaluation from May 28, 
1999, to September 26, 2000.  

As to whether the veteran's service-connected disability 
warrants an initial evaluation in excess of 30 percent, the 
Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of a higher evaluation.  The 30 percent evaluation 
contemplates occasional decrease in work efficiency and 
intermittent period of inability to perform occupational 
tasks.  The veteran has been working at the same job for 19 
years and is in a supervisory position.  The treatment 
records show that he has periods where his work and social 
skills will decrease.  For example, when the veteran's dog 
died, he showed increased PTSD symptoms.  When he found his 
girlfriend with another man, he had increased symptoms.  
Following the September 11, 2001, terrorist attacks, he had 
increased symptoms.  However, for the most part, he was able 
to function satisfactorily.  He reported that when he would 
get upset, he would work harder.  Additionally, when the 
veteran found his girlfriend with another man, he stated he 
did not lose control but asked her to move out instead.  In 
September 2000, the veteran reported having a new 
understanding of his responses to things based upon his PTSD 
symptoms.  He clearly takes care of his appearance, as 
examiner and social workers have noted his neat appearance 
and being appropriately groomed.  The veteran has a depressed 
mood at times, but has also been reported to be euthymic.  
The veteran does not describe having panic attacks, but he 
has a chronic sleep impairment.  He has some mild memory loss 
as evidence by his inability to recite the list of items that 
examiners have presented to him during psychiatric 
evaluation.  The Board finds that the veteran's 
symptomatology is indicative of no more than 30 percent 
evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.

This determination is supported by the VA examiners's and 
social workers's findings that the veteran's PTSD symptoms 
are indicative of GAF scores of 50, 52, 55, and 60.  Although 
the GAF score does not fit neatly into the rating criteria, 
it is evidence, which the Court has noted the importance of 
in evaluating mental disorders.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  GAF scores of 52, 55, and 60 
(which fall within the range of 51 and 60) are defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 50 (which falls into the range of 41-50) is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

The Board is aware that a GAF score of 50 indicates serious 
symptoms, which would appear to indicate that the veteran's 
PTSD is more than 30 percent disabling.  However, the Board 
must review the entire evidence of record and finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent.  When the GAF scores of 
50 were entered, it was in response to a distressing 
situation for the veteran.  For example, in January 2000, the 
veteran reported increased stress at work.  In March 2000, 
the veteran had found his girlfriend with another man.  The 
30 percent evaluation contemplates for considerable loss of 
working time from exacerbations or illnesses.  See 38 C.F.R. 
§ 4.1 (2002).  The preponderance of the evidence, however, 
shows GAF scores of between 52 and 55, which, as stated 
above, are indicative of moderate symptoms and warrant no 
more than a 30 percent evaluation under Diagnostic Code 9411.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.  In the March 
1999, August 1999, and September 2000 evaluation reports, the 
examiners all concluded that the veteran's PTSD symptoms were 
moderate in degree.  

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that it is not.  The 
veteran does not meet the majority of the criteria to warrant 
a 50 percent evaluation.  See id.  The veteran's affect has, 
for the most part, been described as appropriate.  In March 
1999, the examiner stated that the veteran's mood was 
appropriate.  In August 1999, the examiner stated that the 
veteran's affect was appropriate, but noted that it was 
somewhat constricted.  While his mood/affect was described as 
dysphoric in September 2001, that was in response to the 
veteran reporting increase symptomatology as a result of the 
terrorist attacks.  Again, the 30 percent evaluation 
contemplates exacerbations of the disability.  See 38 C.F.R. 
§ 4.1.  In the 2001 and 2002 treatment reports, the VA 
examiner described the veteran's mood as "OK."  The 
veteran's speech has not been described as circumstantial, 
circumlocutory or stereotyped.  In fact, it has been 
consistently described as logical and coherent.  In March 
1999, the examiner stated that the veteran presented 
information in a logical and coherent manner.  In August 
1999, the examiner stated that the veteran was articulate.  
In September 2000, the examiner stated that there was no 
evidence of a thought disorder.  In October 2001, February 
2002, and April 2002, the examiner stated that the veteran's 
thoughts were organized.  Also, at the January 2003 hearing 
before the undersigned, the veteran was able to present his 
PTSD symptoms in an organized fashion.  

As stated above, the veteran has not reported panic attacks.  
No professional has stated that the veteran has difficulty in 
understanding complex commands or that he has impairment of 
short or long-term memory.  In March 1999, the veteran's 
short and long-term memory were reported to be intact.  The 
veteran has had slight difficulty in reporting items back 
during examinations, but mild memory loss is contemplated by 
the 30 percent evaluation.  The veteran has been reported as 
having good judgment.  Additionally, the veteran reported 
that he had stopped going out in the evenings to bars because 
he did not want to drink.  This substantiates that the 
veteran has good judgment.  There is no evidence of the 
veteran having impaired abstract thinking.  As stated above, 
the veteran's thought processes have been described as 
coherent and logical.  The veteran has disturbances of 
motivation and mood, but he is clearly working on improving 
such symptoms and, based upon the evidence of record, they do 
not severely disable him.  The veteran is in a supervisory 
position and has been in the same job for 19 years.  The VA 
treatment reports showed how the veteran would attempt to 
recognize what would trigger his PTSD symptoms.  In September 
1999, the veteran reported feeling uncomfortable at a 
training session because an Asian man had sat behind him.  He 
stated he was able to recognize why he felt the way he did.  
In June 2000, when he caught his girlfriend with another man, 
he reported he did not lose control and just asked her to 
leave.  In September 2000, the veteran reported having a new 
understanding of his responses to things based upon his PTSD 
symptoms.  

As to difficulty with establishing and maintaining effective 
relationships, the Board agrees that there is some difficulty 
in this area.  However, it must be noted that the veteran has 
been working at the same company for 19 years and is in a 
supervisory role.  He has reported that he does not work with 
many people, which would assist him in doing well in such 
job.  The veteran stated he has relationships with his two 
daughters from his prior marriage and that he has a close 
friend.  For the above reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.

As to consideration of an evaluation in excess of 50 percent, 
the Board notes that the veteran does not meet the criteria 
under the 70 percent and 100 percent evaluations.  The 
veteran does not neglect his personal appearance.  Both the 
VA examiners and the social workers have described the 
veteran's appearance as well groomed.  The veteran has 
consistently denied suicidal ideations and homicidal 
ideations.  He reported once that he had homicidal thoughts 
of men who physically abuse their spouses, but on the whole 
he has denied such thoughts.  He also reported he had 
suicidal thoughts previously, but none have been reported 
during the appeal period.  Additionally, he is consistently 
described as alert and fully oriented to person, place, and 
time.  This disproves the existence of spatial 
disorientation.  There have been no clinical findings that 
the veteran has any obsessive ritualistic behavior, grossly 
inappropriate behavior, or being a danger to hurting himself 
or others.  The treatment reports, while they show periods of 
when the veteran is doing better and doing worse, generally 
show a person who can function at work and home and who makes 
an effort to work at controlling his PTSD symptoms.  

The Board notes that in the an October 2002 statement from 
the veteran's representative, he asserted that the findings 
reported by the medical professional in the September 2001 VA 
outpatient treatment report, wherein the examiner stated that 
the veteran had PTSD manifested by "intrusive recollections 
of trauma, nightmares, flashbacks, distressful memories, 
autonomic hyperactivity surrounding experiences that mimic 
trauma, avoidance, withdrawal, dysphoria, and sleep 
problems" were indicative of a higher evaluation.  As stated 
above, the Board is responsible for weighing all the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an evaluation in excess of 30 percent, 
which reasons have been laid out.  Even accepting that the 
veteran has all of those symptoms, the Board does not find 
that a higher evaluation is warranted.  The veteran has 
expressed concern that because of the length of time he has 
been working at the same company that that has hurt his 
ability to obtain a higher evaluation.  He stated in his VA 
Form 9, Appeal to the Board, that he has isolated himself at 
work.  While that may be true, the veteran's lack of contact 
with others in his job has allowed him to do well in that 
job.  The veteran has relationships with his daughters and 
has reported he has a close friend with whom he goes fishing 
and hunting.  The preponderance of the veteran's symptoms 
meet the criteria of the 30 percent evaluation.

The veteran is competent to report his PTSD symptoms.  To the 
extent that he asserted that he warranted more than the 
initial evaluation of 10 percent, he is correct, and the 
Board has granted the 30 percent back to May 1999.  However, 
to the extent that the veteran has asserted that he warrants 
more then the 30 percent evaluation, the medical findings do 
not support his assertions.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking his contentions into account and the 
medical findings, an evaluation in excess of 30 percent for 
PTSD is not warranted for the reasons stated above.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
As laid out above, the Board has determined that the 
disability has not significantly changed and that a uniform 
rating is warranted.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
from May 28, 1999, to September 26, 2000, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

